HOUCK, PJ.
1. In action to recover membership dues to Farm Bureau Federation, charge requnipg certain findings to prevent recovery by plaintiff, but failing to define issues to be determined by jury, or explain questions of fact in dispute, was not proper or legal charge, and was prejudicial error.
2. Charge to jury should state facts raised by pleadings clearly and definitely so as not to be misconstrued by jury.
(Shields and Patterson, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.